

Exhibit 10.1


INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT (the "Agreement") is made and entered into as of
October 29, 2009 (the "Effective Date") between BreitBurn Energy Partners L.P.,
a Delaware limited partnership (the "Company"), and Halbert S. Washburn (the
"Indemnitee"), and for the limited purpose of Section 25 of this Agreement,
BreitBurn GP LLC, a Delaware limited liability company and general partner of
the Company ("BBGP").
 
WITNESSETH THAT:
 
A.            Experienced and competent persons have become more reluctant to
serve companies as directors, managers or officers unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the entity;
 
B.            The Board of Directors (the "Board") of BBGP has determined that,
in order to attract and retain qualified individuals, the Company will attempt
to maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities.  In addition, the First Amended and Restated Agreement of Limited
Partnership of the Company, as amended (the "LP Agreement"), requires
indemnification of the members, partners, directors, officers, fiduciaries or
trustees of the Company.  The LP Agreement states that its indemnification
provisions are in addition to any other indemnification rights of the Indemnitee
under any other agreement;
 
C.           The Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
D.           The Indemnitee does not regard the protection available under the
LP Agreement and insurance policies maintained by the Company as adequate in the
present circumstances, and may not be willing to serve as a director, officer,
manager or other Enterprise Fiduciary (as defined below) of the Company or BBGP
or their subsidiaries or affiliates without adequate protection, and the Company
desires the Indemnitee to serve in such capacity.  The Indemnitee is willing to
serve, or to continue to serve, or to take on additional service for, the
Company or its affiliates or other Enterprises (as defined below) as a director,
officer, manager or other Enterprise Fiduciary on condition that the Indemnitee
be indemnified, and in consideration for being indemnified, as provided for in
this Agreement;
 
E.           It is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance Expenses on behalf
of, such persons so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;
 
F.           This Agreement is supplemental to the LP Agreement and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of the Indemnitee under either
such agreement or resolutions;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the Indemnitee's agreement to serve or
continue to serve as a director, officer, manager or other Enterprise Fiduciary
after the date hereof, the parties hereto agree as follows:
 
1.            Definitions.  For purposes of this Agreement:
 
(a)          "Chancery Court" means the Delaware Court of Chancery.
 
(b)          "Change of Control" means, and shall be deemed to have occurred
upon the earliest to occur after the date of this Agreement of any of the
following:
 
(i)           any "person" or "group" within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company,
shall become the beneficial owner, directly or indirectly, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests or of a controlling interest
in BreitBurn Management Company, LLC, BBGP or the Company;
 
(ii)           the limited partners of the Company approve, in one or a series
of transactions, a plan of complete liquidation of the Company;
 
(iii)          the sale or other disposition by the Company of all or
substantially all of its assets in one or more transactions to any Person other
than the Company or a subsidiary of the Company;
 
(iv)          a transaction resulting in a person or entity other than BBGP
being the general partner of the Company; or
 
(v)           any time at which individuals who, as of the Effective Date,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company's unitholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as the result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.
 
(c)          "Company Status" describes the status of a person who is or was an
Enterprise Fiduciary.
 
(d)          "Disinterested Director" means a director of BBGP who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.
 
(e)          "Enterprise" shall mean the Company and any other limited
partnership, limited liability company, corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise that the Indemnitee is or was
serving at the request of the Company or any subsidiary or affiliate of the
Company as a director, manager, officer, trustee, partner, managing member,
employee, fiduciary or other Enterprise Fiduciary.
 
 
2

--------------------------------------------------------------------------------

 

(f)          "Enterprise Fiduciary" shall mean any person who is or was a
director, manager, officer, trustee, partner, managing member, employee or
fiduciary of the Company or a subsidiary or affiliate of the Company or other
person authorized by the Company to act for the Company or any subsidiary or
affiliate of the Company, to include such person serving in such capacity as a
director, manager, officer, trustee, partner, managing member, employee,
fiduciary, or other official of another limited partnership, limited liability
company, corporation, partnership, joint venture, trust, employee benefit plan,
or other Enterprise at the request of the Company or any subsidiary or affiliate
of the Company, or for the convenience of, or to represent the interests of the
Company or a subsidiary or affiliate of the Company.
 
(g)         "Expenses" shall include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding.  Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any cost bond, supersedeas bond, or other appeal bond or its equivalent, (ii)
expenses incurred in connection with recovery under any director's and officer's
liability insurance policies maintained by the Company regardless of whether the
Indemnitee is ultimately determined to be entitled to such indemnification,
advancement of Expenses or insurance recovery, as the case may be, or (iii)  for
purposes of Section 9(e) only, Expenses incurred by the Indemnitee in connection
with the interpretation, enforcement, or defense of the Indemnitee's rights
under this Agreement, by litigation or otherwise.  The parties agree that for
the purposes of any advancement of Expenses for which the Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of the Indemnitee's
counsel as being reasonable shall be presumed conclusively to be
reasonable.  Expenses shall not include amounts paid in settlement by the
Indemnitee or the amount of judgments or fines against the Indemnitee.
 
(h)         "Final Adjudication" shall mean a final judicial decision from which
there is no further right to appeal.
 
(i)          "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of public companies, fiduciary duties, indemnity
matters and corporation, limited partnership and limited liability company law,
and neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
"Independent Counsel" shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee's rights under this Agreement, unless the party with
whom counsel had a conflict of interest agrees, in such party's sole discretion,
to waive such conflict.  The Company agrees to pay the reasonable fees of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities, and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           "Proceeding" includes any threatened, pending or completed demand,
action, suit, claim, cross claim, counterclaim, mediation, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
by or in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative (formal or informal) nature, including any
appeal therefrom, in which the Indemnitee was, is or will be involved as a
party, potential party, non-party witness or otherwise, by reason of the fact
that the Indemnitee is or was an Enterprise Fiduciary, by reason of any action
taken by the Indemnitee or of any inaction on the Indemnitee's part while acting
as an Enterprise Fiduciary, or by reason of the fact that the Indemnitee is or
was serving at the request of the Company or any subsidiary or affiliate of the
Company as a director, manager, officer, employee, fiduciary or other Enterprise
Fiduciary of another limited partnership, limited liability company,
corporation, partnership, joint venture, trust, employee benefit plan or other
Enterprise; in each case whether or not the Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of Expenses can be provided under
this Agreement; including one pending on or before the Effective Date. If the
Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph.
 
(k)          Other Definitions.  Reference to "other enterprise" shall include
employee benefit plans; references to "fines" shall include any excise tax
assessed with respect to any employee benefit plan; references to "serving at
the request of the Company" shall include any service as a director, officer,
manager, employee, or other Enterprise Fiduciary of the Company or any
subsidiary or affiliate of the Company which imposes duties on, or involves
services by, such director, officer, manager, employee, or other Enterprise
Fiduciary with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in a manner he reasonably believed to be
in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed not to have acted in "bad faith" as referred to in this
Agreement.
 
2.           Services to the Company.  The Indemnitee agrees to serve as an
Enterprise Fiduciary.  The Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue the Indemnitee in such
position.  This Agreement is not and shall not be deemed an employment contract
between the Company (or any of its subsidiaries or any other Enterprise) and the
Indemnitee.  The Indemnitee specifically acknowledges that Indemnitee's
employment with the Company (or any of its subsidiaries or any other
Enterprise), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between the Indemnitee and the Company (or
any of its subsidiaries or any other Enterprise), other applicable formal
severance policies duly adopted by the Board, or, with respect to service as a
director or officer of the Company, by the LP Agreement and the Delaware Revised
Uniform Limited Partnership Act ("DRULPA").  The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to serve an
Enterprise Fiduciary, as provided in Section 13.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Indemnification of the Indemnitee.  The Company hereby agrees to
indemnify the Indemnitee to the fullest extent permitted by applicable law, with
respect to any Proceeding or any action on his part while acting pursuant to his
Company Status or status as an Enterprise Fiduciary (in each case whether or not
serving in such capacity at the time any liability or Expense is incurred for
which indemnification, reimbursement, or advancement of Expenses can be provided
under this Agreement) regardless of whether any such act, alleged act or event
occurred prior to or after the Effective Date, but subject to the limitations
expressly provided in this Agreement.  The Company shall be deemed to have
requested the Indemnitee to serve as a fiduciary of an employee benefit plan
whenever the performance by the Indemnitee to the Company also imposes duties
on, or otherwise involves services by the Indemnitee to the plan or participants
or beneficiaries of the plan.  In such case, the Indemnitee shall be deemed to
be an "Enterprise Fiduciary."  The parties hereto intend that this Agreement
shall provide to the fullest extent permitted by law for indemnification in
excess of that expressly permitted by statute, including, but not limited to,
any indemnification provided by the LP Agreement, action of its members, vote of
its Disinterested Directors, or applicable law.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
(a)           Proceedings Other Than Proceedings by or in the Right of the
Company.  The Indemnitee shall be entitled to the rights of indemnification
provided in this  Section 3(a)  to the extent that the Indemnitee was or is a
party, or is threatened to be made a party to, or otherwise requires
representation of counsel in connection with, any Proceeding (other than an
action by or in the right of the Company which is governed by Section 3(b)
below) by reason of such Indemnitee's Company Status or the fact that the
Indemnitee is or was an Enterprise Fiduciary, or by reason of any action alleged
to have been taken or omitted in such capacity, against all losses, Expenses,
judgments, fines, damages, penalties, interest, liabilities and amounts paid in
settlement actually and reasonably incurred by the Indemnitee or on his behalf
in connection with such Proceeding or any claim, issue or matter therein if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that the Indemnitee's conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had reasonable cause to believe that the
Indemnitee's conduct was unlawful.
 
 
5

--------------------------------------------------------------------------------

 

(b)           Proceedings by or in the Right of the Company.  The Indemnitee
shall be entitled to the rights of indemnification provided in this  Section
3(b)  to the extent that the Indemnitee was or is a party or is threatened to be
made a party to, or otherwise requires representation of counsel in connection
with, any Proceeding, by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee was or is an Enterprise
Fiduciary, or by reason of any action alleged to have been taken or omitted in
such capacity, against all losses, Expenses, judgments, fines, damages,
penalties, interest, liabilities and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with such action, suit or
proceeding if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and except that no indemnification shall be made in respect of any claim, issue
or matter as to which the Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the Indemnitee obtains a Final
Adjudication that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses.  Action taken or omitted by the Indemnitee with
respect to any employee benefit plan in the performance of the Indemnitee's
duties for a purpose reasonably believed by the Indemnitee to be in the interest
of the participants and beneficiaries of the plan shall be deemed to be for a
purpose that is in, or not opposed to, the best interests of the Company.
 
(c)           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement (other than
Section 11), to the fullest extent permitted by applicable law and to the extent
that Indemnitee is a party to (or a participant in) and is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue, or
matter therein, in whole or in part, the Company shall indemnify the Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.  If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with or related to each successfully
resolved claim, issue, or matter to the fullest extent permitted by law.  For
purposes of this Section 3 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
 
(d)          Additional Indemnification.  Notwithstanding any limitation in this
Section 3, the Company shall indemnify the Indemnitee to the fullest extent
permitted by applicable law if the Indemnitee is a party to or threatened to be
made a party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee in connection with the Proceeding.
 
(e)          For purposes of Section 3(d), the meaning of the phrase "to the
fullest extent permitted by applicable law" shall include:
 
(i)           to the fullest extent permitted by the provision of DRULPA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of DRULPA, and
 
(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of DRULPA adopted after the date of this Agreement that
increase the extent to which a limited partnership may indemnify its directors,
managers, officers, employees, or other Enterprise Fiduciaries.
 
 
6

--------------------------------------------------------------------------------

 

4.           Insurance.  
 
(a)          To the extent that the Company maintains an insurance policy or
policies providing liability insurance covering any Enterprise Fiduciary,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any Enterprise
Fiduciary under such policy or policies.  If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
such claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.
 
(b)          If available, the Company shall maintain an insurance policy or
policies providing liability insurance for the Indemnitee in his Capacity as an
Enterprise Fiduciary which is at least as favorable to the Indemnitee as the
insurance policies in effect on the Effective Date and for so long as the
Indemnitee's services are covered pursuant to this Agreement, regardless of
whether the Company would have the power to indemnify such Indemnitee against
such liability under the provisions of this Agreement; provided and to the
extent that such insurance is available on a reasonable commercial basis, as
determined by the Board.  To the extent that the Company maintains an insurance
policy or policies providing liability insurance for its Enterprise Fiduciaries,
the Indemnitee shall be covered by such policy or policies to the maximum extent
permitted under its or their terms.  However, the Indemnitee shall continue to
be entitled to the indemnification rights provided pursuant to this Agreement
regardless of whether liability or other insurance coverage is at any time
obtained or retained by the Company.
 
5.            Contribution.
 
(a)           Whether or not the indemnification provided in Section 3 hereof is
available, in respect of any Proceeding or any claim, issue or matter therein in
which the Company or any other Enterprise is jointly liable with the Indemnitee
(or would be if joined in such Proceeding), the Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such Proceeding or
any claim, issue or matter therein without requiring the Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against the Indemnitee.  The Company shall not
enter into a settlement of any Proceeding or any claim, issue or matter therein
in which the Company or any other Enterprise is jointly liable with the
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against the
Indemnitee.
 
 
7

--------------------------------------------------------------------------------

 

(b)          Without diminishing or impairing the obligations of the Company set
forth in this Agreement, if, for any reason, the Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company or any other Enterprise is jointly liable with
the Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expense, judgments, fines and settlements actually
and reasonably incurred by the Indemnitee or on his behalf and paid or payable
by the Indemnitee in proportion to the relative benefits received by the Company
or any other Enterprise and all officers, directors, managers, employees or
other Enterprise Fiduciaries of the Company or any other Enterprise, other than
the Indemnitee, who are jointly liable with the Indemnitee (or would be if
joined in such Proceeding), on the one hand, and the Indemnitee, on the other
hand, from the transaction from which such Proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company or other Enterprise and all officers, directors,
managers, employees or other Enterprise Fiduciaries of the Company or other
Enterprise other than the Indemnitee who are jointly liable with the Indemnitee
(or would be if joined in such Proceeding), on the one hand, and the Indemnitee,
on the other hand, in connection with the events that resulted in such Expense,
judgments, fines or settlement amounts, as well as any other equitable
considerations which the law may require to be considered.  The relative fault
of the Company or other Enterprise and all officers, directors, managers,
employees or other Enterprise Fiduciaries of the Company or other Enterprise,
other than the Indemnitee, who are jointly liable with the Indemnitee (or would
be if joined in such Proceeding), on the one hand, and the Indemnitee, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.
 
6.             Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by law and to
the extent that the Indemnitee is, by reason of the Indemnitee's Company Status
or status as an Enterprise Fiduciary, a witness or otherwise asked to
participate in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified by the Company against all Expenses actually
incurred by the Indemnitee or on the Indemnitee's behalf in connection
therewith.
 
7.           Advancement of Expenses.
 
(a)          Notwithstanding any other provision of this Agreement (other than
Section 9(e)), the Company shall advance, to the extent not prohibited by law,
all Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding (or part of a Proceeding) not initiated by Indemnitee by reason of
the fact that the Indemnitee is or was an Enterprise Fiduciary, within 20 days
after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time (which shall
include invoices received by the Indemnitee in connection with such Expenses
but, in the case of invoices received in connection with legal services, any
references to legal work performed or to expenditures made that could cause
Indemnitee to waive any privilege accorded by applicable law shall not be so
included), whether prior to or after final disposition of such
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to the Indemnitee's ability to repay the Expenses and
without regard to the Indemnitee's ultimate entitlement to indemnification under
the other provisions of this Agreement.  In accordance with Section 9(e),
advances shall include any and all reasonable Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed.  The Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that the Indemnitee undertakes to repay the amounts advanced (without
interest) to the extent that it is ultimately determined that the Indemnitee is
not entitled to be indemnified by the Company.  No other form of undertaking
shall be required other than the execution of this Agreement.  This Section 7
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 11.
 
 
8

--------------------------------------------------------------------------------

 
 
8.            Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for the
Indemnitee rights of indemnity that are at least as favorable as those rights
permitted under the LP Agreement and public policy of the State of
Delaware.  Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether the
Indemnitee is entitled to indemnification under this Agreement.
 
(a)           To obtain indemnification under this Agreement, the Indemnitee
shall submit as soon as reasonably practicable to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification
following the final disposition of a Proceeding.  The failure by the Indemnitee
to notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement.  The Secretary of BBGP
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that the Indemnitee has requested indemnification.
 
(b)           Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 8(a)  hereof, a determination with
respect to the Indemnitee's entitlement thereto shall be made in the specific
case:  (i) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion to the Company, a copy of which shall be delivered to the
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to the Indemnitee, or (D) if so
directed by the Board, by unitholders of the Company.  Any costs or Expenses
(including attorneys' fees and disbursements) incurred by the Indemnitee in so
cooperating  with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.  The Company promptly will
advise the Indemnitee in writing with respect to any determination that the
Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied.  If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within 10 days after such determination.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c).  If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected.  If a Change in Control
shall have occurred, the Independent Counsel shall be selected by the Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Company, as the case
may be, may, within 10 days after such written notice of selection shall have
been given, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 1, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 8 (a) and the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition the Chancery Court for resolution of any objection which
shall have been made by the Company or the Indemnitee to the other's selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 8(a). The
Company shall pay any and all reasonable fees and Expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 8 hereof, and the Company shall pay all reasonable fees and Expense
incident to the procedures of this Section 8, regardless of the manner in which
such Independent Counsel was selected or appointed.
 
(d)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by applicable law,
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with this
Section, and the Company shall, to the fullest extent not prohibited by
applicable law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including the
Disinterested Directors, a committee of such directors, Independent Counsel, or
its unitholders) to have made a determination prior to the commencement of a
Proceeding that indemnification of the Indemnitee is proper in the circumstances
under the applicable standard of conduct set forth in this Agreement, nor an
actual determination by the Company (including the Disinterested Directors, a
committee of such Disinterested Directors, Independent Counsel, or the Company's
unitholders) that the Indemnitee has not met the applicable standard of conduct
shall create a presumption that the Indemnitee has not met the applicable
standard of conduct, or, in the case of a suit brought by the Indemnitee, be a
defense to such suit. In any suit brought by the Indemnitee to enforce a right
to indemnification or to an advancement of Expenses hereunder, or brought by the
Company to recover an advancement of Expenses pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified or to such advancement of Expenses, under this  Section 8  or
otherwise shall be on the Company.
 
 
10

--------------------------------------------------------------------------------

 
(e)            The Indemnitee shall be deemed to have acted in good faith and
not in bad faith if the Indemnitee's action is based on the records or books of
account of the Enterprise, including financial statements, or on information
supplied to the Indemnitee by the officers or managers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any other director, manager, officer,
employee or other Enterprise Fiduciary of the Enterprise shall not be imputed to
the Indemnitee for purposes of determining the right to indemnification under
this Agreement.  Whether or not the foregoing provisions of this Section
8(e)  are satisfied, it shall in any event be presumed that the Indemnitee has
at all times acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence. The provisions of this
Section 8(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
 
(f)           The Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to the Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding the Indemnitee's entitlement to
indemnification under this Agreement.  Any costs or Expenses  incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee's entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.
 
(g)            The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that the Indemnitee has been successful on
the merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 
11

--------------------------------------------------------------------------------

 

(h)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that the
Indemnitee's conduct was unlawful.
 
(i)           Subject to Section 9(f), if the person, persons, or entity
empowered or selected under Section 8 to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within 60 days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by applicable law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 8(i) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the unitholders
of the Company pursuant to Section 8(b)(ii)(D) of this Agreement and if a
meeting of the unitholders is called within 15 days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) of this Agreement.
 
9.           Remedies of the Indemnitee.
 
(a)            Subject to Section 9(f), in the event that (i) a determination is
made pursuant to Section 8 that the Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 8 within 90 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 3(c), 6, or 12 or the last
sentence of Section 8(f) within 10 days after receipt by the Company of a
written request therefore, (v) payment of indemnification pursuant to Section 3
is not made within 10 days after a determination has been made that Indemnitee
is entitled to indemnification, or (vi) in the event that the Company or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, the Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses.  Alternatively, the Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose the Indemnitee's right to
seek any such adjudication or award in arbitration.  If successful in whole or
in part in any such suit, or in a suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Indemnitee
shall be entitled to be paid also the reasonable Expenses of prosecuting or
defending such suit. In any suit brought by the Indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnitee to
enforce a right to an advancement of Expenses) it shall be a defense that, in
accordance with the procedures, presumptions and provisions set forth in this
Agreement, the Indemnitee has not met any material applicable standard for
indemnification set forth in this Agreement under procedures and provisions set
forth herein.  In any suit brought by the Company to recover an advancement of
Expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such Expenses upon a Final Adjudication that the Indemnitee has not
met any material applicable standard for indemnification set forth in this
Agreement at the Effective Date.

 
12

--------------------------------------------------------------------------------

 
 
(b)           In the event that a determination shall have been made pursuant to
Section 8 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this  Section 9,
shall be conducted in all respects as a de novo trial on the merits, and the
Indemnitee shall not be prejudiced by reason of the adverse determination
under  Section 8.  In any judicial proceeding or arbitration commenced pursuant
to this Section 9 the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.
 
(c)           If a determination shall have been made pursuant to Section 8 of
this Agreement that the Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this  Section 9, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee's misstatement not materially misleading in connection with
the application for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
 
(d)            In the event that the Indemnitee, pursuant to this Section 9,
seeks a judicial adjudication of the Indemnitee's rights under, or to recover
damages for breach of, this Agreement, or to recover under any directors' and
officers' liability insurance policies maintained by the Company, the Company
shall pay on the Indemnitee's behalf, in advance, any and all Expenses (of the
types described in the definition of "Expenses" in  Section 1  of this
Agreement) actually and reasonably incurred by the Indemnitee in such judicial
adjudication, regardless of whether the Indemnitee ultimately is determined to
be entitled to such indemnification, advancement of Expenses or insurance
recovery.
 
(e)            The Company shall, to the fullest extent not prohibited by
applicable law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding, and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement, or defense of Indemnitee's rights under this Agreement by
litigation or otherwise because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Indemnitee
hereunder.  The Company shall, to the fullest extent permitted by law, indemnify
the Indemnitee against any and all Expenses and, if requested by Indemnitee,
shall (within 10 days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by applicable law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by the Indemnitee for indemnification or advancement of Expenses
from the Company under this Agreement or under any directors' and officers'
liability insurance policies maintained by the Company if, in the case of
indemnification, the Indemnitee is wholly successful on the underlying claims;
if the Indemnitee is not wholly successful on the underlying claims, then such
indemnification shall be only to the extent the Indemnitee is successful on such
underlying claims or otherwise as permitted by law, whichever is greater.

 
13

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
 
10.           Non-Exclusivity; Insurance; Subrogation.
 
(a)            The rights of indemnification, to receive advancement of Expenses
and other rights of the Indemnitee under this Agreement shall be in addition to
any other rights to which the Indemnitee may be entitled under any agreement,
including (1) the LP Agreement; (2) pursuant to those rights adopted by any vote
of the unitholders; (3) as a matter of law; (4) a resolution of the Board or (5)
otherwise, as to actions in the Indemnitee's capacity as an Enterprise
Fiduciary.  No amendment or modification of this Agreement or of any provision
hereof shall limit or restrict any right of the Indemnitee under this Agreement
in respect of any action taken or omitted by such the Indemnitee in the
Indemnitee's capacity as an Enterprise Fiduciary or in his Company Status prior
to such amendment, alteration or repeal.  To the extent that an amendment or
modification of the LP Agreement, whether by law, amendment or otherwise, or an
amendment to Delaware law, permits greater indemnification than would be
afforded currently under this Agreement, it is the intent of the parties hereto
that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b)            In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
(c)            The Company's obligation to indemnify or advance Expenses
hereunder to the Indemnitee who is or was serving at the request of the Company
as an Enterprise Fiduciary to an Enterprise other than the Company shall be
reduced by any amount the Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.

 
14

--------------------------------------------------------------------------------

 
 
(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement, or
otherwise.
 
(e)            Any indemnification pursuant to this Agreement shall be made only
out of the assets of the Company, including any insurance purchased and
maintained by the Company for such purpose, it being agreed that the Company's
unitholders shall not be personally liable for such indemnification and shall
have no obligation to contribute or loan any monies or property to the Company
to enable it to effectuate such indemnification.
 
(f)            The Indemnitee shall not be denied indemnification in whole or in
part under this Agreement because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of the LP Agreement, the Related Party
Transaction Policy and Procedures of the Company and BBGP and any other
applicable related party policy of the Company or any of its subsidiaries or
affiliates as in effect at the time of the transaction.
 
11.           Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against the
Indemnitee:
 
(a)           for which payment has actually been made to or on behalf of the
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or
 
(b)           for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by the Indemnitee of securities the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934 (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
 
(c)           except as provided in Section 9(e), in connection with any
Proceeding (or any part of any Proceeding) initiated by the Indemnitee, against
the Company or its directors, managers, officers, employees, or other Enterprise
Fiduciaries or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.
 
12.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 
15

--------------------------------------------------------------------------------

 
 
13.           Duration of Agreement.  All agreements and obligations of the
Company contained herein shall continue to the later of: (a) 10 years after the
date that the Indemnitee ceases to serve as an Enterprise Fiduciary and (b) so
long as the Indemnitee shall be subject to any Proceeding (or any proceeding
commenced under the provisions of this Agreement) by reason of the fact that the
Indemnitee is or was an Enterprise Fiduciary, whether or not the Indemnitee is
acting or serving in any such capacity at the time any liability or Expense is
incurred for which indemnification can be provided under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
 
14.            Security.  To the extent requested by the Indemnitee and approved
by the Board, the Company may at any time and from time to time provide security
to the Indemnitee for the Company's obligations hereunder through an irrevocable
bank line of credit or other collateral.  Any such security, once provided to
the Indemnitee, may not be revoked or released without the prior written consent
of the Indemnitee.
 
15.            Successors.  The indemnification, advancement of Expenses and
other provisions of this Agreement are for the benefit of the Indemnitee, the
Indemnitee's heirs, successors, assigns and administrators and shall not be
deemed to create any rights for the benefit of any other persons.
 
16.            Enforcement.
 
(a)            The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce the Indemnitee to serve as an Enterprise Fiduciary of the Company, and
the Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as such Enterprise Fiduciary of the Company.
 
(b)            This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the LP Agreement
and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder. 
 
17.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever: (a) the validity, legality, and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

 
16

--------------------------------------------------------------------------------

 
 
18.           Modification and Waiver.  No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
19.            Notice By the Indemnitee.  The Indemnitee agrees promptly to
notify the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder.  The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company.
 
20.            Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to, and with written receipt from, the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient (c) five days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent:
 
(a)            To the Indemnitee at the address set forth below the Indemnitee
signature hereto.
 
To the Company or BBGP at:
 
 BreitBurn GP, LLC
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Attention:  Gregory C. Brown, Executive Vice President and General Counsel
Facsimile:  (213) 225-5916
Email: gbrown@breitburn.com


and

 
17

--------------------------------------------------------------------------------

 

BreitBurn Energy Partners, L.P.
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Attention:  Gregory C. Brown, Executive Vice President and General Counsel
Facsimile:  (213) 225-5916
Email: gbrown@breitburn.com


or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
 
21.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
22.            Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
23.            Governing Law and Consent to Jurisdiction.  This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 9(a), the Company and the Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court and not in any other state or federal court in the United States
of America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Chancery Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably RL&F Service Corp., One Rodney Square, 10th
Floor, 10th and King Streets, Wilmington, Delaware 19801 (as such address may be
changed from time to time by such agent) as its agent in the State of Delaware
as such party's agent for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Chancery Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Chancery Court has been
brought in an improper or inconvenient forum.
 
24.           Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  All references in this
Agreement to Sections, subsections, and other subdivisions refer to the
corresponding Sections, subsections, and other subdivisions of this Agreement
unless expressly provided otherwise.  Titles appearing at the beginning of any
Sections, subsections, or other subdivisions of this Agreement are for
convenience only, do not constitute any part of such Sections, subsections, or
other subdivisions, and will be disregarded in construing the language contained
therein.  The words "this Agreement," "herein," "hereby," "hereunder," "hereof,"
and words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The words "this Section,"
"this subsection," and words of similar import, refer only to the Sections or
subsections hereof in which such words occur.  The word "including" (in its
various forms) means "including, without limitation."  Unless the context
otherwise requires, all defined terms contained herein will include the singular
and plural and the conjunctive and disjunctive forms of such defined terms.

 
18

--------------------------------------------------------------------------------

 
 
25.           Secondary Liability.  BBGP hereby agrees to be secondarily liable
for all obligations of the Company with respect to indemnification, advancement
of Expenses and contribution contained in Sections 3, 5, 6 and 7 or otherwise in
this Agreement if and to the extent that any such obligations are not satisfied
in full by the Company.
 
[Signature Page Follows]

 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
BREITBURN ENERGY PARTNERS L.P.
a Delaware limited partnership
       
By:
BREITBURN GP, LLC
   
a Delaware limited liability company,
   
in its capacity as general partner
     
By:
/s/ Randall H. Breitenbach
 
Randall H. Breitenbach
 
Co-Chief Executive Officer
     
INDEMNITEE
     
By:
/s/Halbert S. Washburn
 
Halbert S. Washburn
Address:
     
BREITBURN GP, LLC
a Delaware limited liability company
     
By:
/s/ Randall H. Breitenbach
 
Randall H. Breitenbach
 
Co-Chief Executive Officer

 
 
20

--------------------------------------------------------------------------------

 
 
Schedule I
 
The Partnership and the Company entered into an Indemnity Agreement with each of
John R. Butler, Jr., David B. Kilpatrick, Gregory J. Moroney, Charles S. Weiss,
Randall H. Breitenbach, Mark L. Pease, James G. Jackson, Gregory C. Brown and W.
Jackson Washburn that is otherwise identical to the one entered into with
Halbert S. Washburn.

 

--------------------------------------------------------------------------------

 